Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 1 April 1815
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith


				
					My dear Sister,
					Atkinson April 1st. 1815
				
				will be so good as to send the enclosed to Dr Tufts, & she will oblige me—I have not time now only to request you to give our love to the dear Lads, who  are going to the arms of the best of Parents—May they reach him in safty, & rejoice his heart—My dear Brother, & Sister, have long sacrificed private feelings, to the publick Interest—Though I regret the satisfaction you are deprived of, in not having him return to his Country, & the bosom of his family, at present, yet we must   all highly approve of the Presidents appointment.The Stage is come  adieu—
				
					E P
				
				
			